Title: Thomas Jefferson to Louis Adrien Gruchet, 15 May 1820
From: Jefferson, Thomas
To: Gruchet, Louis Adrien


					
						Sir
						
							Monticello
							May 15. 20.
						
					
					I have recieved your favor of the 4th inst. and read the two letters of the Marquis d’Orvault with all the commiseration due to the sufferings of worth. we are all born to mixtures of good & evil; but I know of nothing which has produced more human affliction than the French revolution. the expatriation of it’s numerous victims would probably furnish narratives of such varied misfortunes as could not be found in the annals of mankind. but it has furnished also such honorable examples of fortitude in meeting & bearing up against them as can as little be paralleled in the same annals. I wish your friend and countryman may find here resources of comfort to alleviate just regrets at the loss of those of his native country and of the society of his friends and connections from whom he is separated, and I pray you to accept my sympathies with your own part of these sufferings and the assurance of my high respect & consideration.
					
						
							Th: Jefferson
						
					
				